212 F.3d 344 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Jeffrey Szakacs, Daniel Spanley, John M. Neff,  Tyrone Noble and Brian Baloski,    Defendants-Appellants.
Nos. 98-3932, 98-3963, 98-4299, 99-1532 & 99-2163
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 11, 1999Decided May 2, 2000

Appeals from the United States District Court  for the Northern District of Indiana, Hammond Division.  No. 97 CR 155--James T. Moody, Judge.
Before Bauer, Easterbrook and Kanne, Circuit Judges.
Kanne, Circuit Judge.


1
Five defendants who  planned and attempted to carry out a robbery of  a major Indiana gun store appeal their sentences  for convictions on one count of conspiracy to  steal firearms from a licensed firearms dealer.  The five, Jeffrey Szakacs, Daniel Spanley, John  M. Neff, Tyrone Noble and Brian Baloski, were  among a group of seven men who planned to rob  Fetla's Trading Co., a gun and sporting goods  store in Valparaiso, Indiana. Because of the  local police's quick response, the attempt was  foiled and the seven were arrested before they  made it to the store. All were indicted and  eventually pleaded guilty. The district court  sentenced Szakacs, Spanley and Baloski to thirty  months in prison, Neff to thirty-three months and  Noble to eighty-four months. The defendants now  appeal the calculation of their sentences under  the United States Sentencing Guidelines. We  affirm the upward adjustment of the defendants'  sentences for offenses involving fifty or more  firearms, but because the phrase "another felony  offense" was applied incorrectly, we vacate that  four-level upward adjustment.

I.  History

2
The defendants, members of the Gangster  Disciples street gang, gathered in the afternoon  of November 6, 1997, at a fast-food restaurant in  Crown Point, Indiana, and decided to meet later  at the Schererville apartment of John Neff. Early  that evening, the defendants met at Neff's  apartment and agreed to burglarize Fetla's gun  shop by cutting a hole in the wall, as their  leader, Tyrone Noble, had done successfully at  another Indiana gun shop a few days earlier.


3
Fetla's stocks a large number of firearms, many  of them in locked display cases or cabled  together, making the transportation of large  numbers of weapons relatively easy for a group of  men with trucks and burglary equipment. On the  night of the planned burglary, Fetla's had a  stock of more than 1,000 firearms, most of them  locked in glass display cases. The store also had  shopping carts available for customers and  backpacks for sale, which could have been used to  carry the weapons. The defendants planned to take  "big cases" of guns and "grab everything they  could" with the intention of arming their gang  for a street war.


4
The group decided to use two trucks for the  burglary. Noble, James Blanton and Baloski first  would drive in a black pickup truck to East  Chicago, Indiana, to get tools needed for the  burglary. The others, including Neff, Christopher  Hicks,1 Spanley and Szakacs, would drive a red  pickup truck to the rendezvous point, a Speedway  gas station in Valparaiso, to wait for Noble and  the others. During the ride from Schererville to  Valparaiso, one of the defendants in the red  truck aimed a Smith & Wesson 9mm semiautomatic  handgun out the window and fired it into an open  field. The reason for this is not clear.


5
A Valparaiso police officer patrolling the area  noticed the occupied red truck waiting in the  parking lot of the gas station that was closed at  that time. He became suspicious, and as he turned  his car around to investigate, the truck drove  away from the station. The officer chased the  truck, pulled it over and interrogated the four  men. Apparently suspicious of their stories, the  officer directed the men to get out of the truck,  searched it and found the 9mm gun. The men were  arrested and gave confessions leading to the  execution of a search warrant on Neff's apartment  the following morning. The occupants of the  second truck, seeing their confederates' truck on  the side of the road rather than at the Speedway  gas station, called off the heist and returned to  Neff's apartment. Police arrested the remaining  three men in the morning when they searched  Neff's home.

II.  Analysis

6
The defendants challenge the district court's  application of the Sentencing Guidelines. First,  they claim that the court erred in finding that  the robbery involved fifty or more firearms,  which merits a six-level enhancement under sec.  2K2.1(b)(1). We review for clear error a  sentencing court's findings of fact, reversing  only if "after considering all of the evidence,  the reviewing court is left with the definite and  firm conviction that a mistake has been  committed." See United States v. Wyatt, 102 F.3d  241, 246 (7th Cir. 1996) (internal citation  omitted). Second, the defendants collectively  claim that the sentencing court erred in  interpreting the phrase "another felony offense"  in sec. 2K2.1(b)(5). We review de novo a  sentencing judge's resolution of a question of  law. See United States v. McClanahan, 136 F.3d  1146, 1149 (7th Cir. 1998). Finally, Noble  individually challenges the use of hearsay  evidence at his sentencing hearing. Whether  hearsay contains the indicia of reliability  necessary to be used in a courtroom is a trial  court decision that we review only for abuse of  discretion. See United States v. Hall, 165 F.3d  1095, 1108 (7th Cir. 1999); United States v.  Sinclair, 74 F.3d 753, 758-59 (7th Cir. 1996).

A.  Number of Firearms

7
Defendants convicted of conspiracy are sentenced  according to Guidelines sec. 2X1.1, which directs  the court to apply the base-offense level and any  adjustments from the guideline for the  substantive offense underlying the conspiracy, in  this case sec. 2K2.1. U.S. Sentencing Guidelines  Manual sec.sec. 2X1.1, 2K2.1. Section 2K2.1(b)(1)  enhances the defendants' sentences by six levels  if the offense involved "50 or more firearms."  U.S.S.G. sec. 2K2.1(b)(1). Because the defendants  here were arrested before they ever set foot on  Fetla's property, they argue that the number of  firearms "involved" is too speculative to support  an enhancement of their sentences. They cite  Application Note 9 to sec. 2X1.1 for support:  "But the only specific offense characteristics  from the guideline for the substantive offense  that apply are those that are determined to have  been specifically intended or actually occurred.  Speculative specific offense characteristics will  not be applied." The example provided by the  Sentencing Commission suggests that in the  "conspiratorial stage of planning an armed bank  robbery," the offense would not include the  possibility of "obtaining a large sum of money,"  because that "would be speculative." Id.


8
The analogy between this crime and the  hypothetical bank robbery in the example  overlooks some key distinctions. In the example,  the culprits were apprehended in the  "conspiratorial stage of planning" in which the  attendant circumstances of the proposed crime,  such as the amount of money or other valuables in  the vault, may not even be known. The  conspirators' ability to carry out the crime, or  even to carry away many bags of money, might be  limited by the number of henchmen that could be  rounded up for the heist. They may not have a  target selected or know whether they intend to  steal cash from the vault or valuables from safe  deposit boxes. To rely on this type of unanswered  question seems too speculative for purposes of  enhancing the sentences.


9
The district court cited United States v.  Vasquez, 791 F.Supp. 348, 352-54 (E.D.N.Y. 1992),  as an example of impermissible speculation. In  that case, the defendants were arrested en route  to a planned robbery of an armored car in which  they hoped to get $5,000,000. The court refused  to enhance the sentence to reflect the $5,000,000  value because "there was a failure of proof as to  the amount the conspirators 'intended' to steal  . . . since there was no evidence of what was or  would be in the van." Id. at 353. This aptly  illustrates the degree of uncertainty that we  believe would run afoul of the Guidelines. To the  defendants' knowledge, the armored car may have  been empty, it may have contained a hundred  lottery tickets or $5,000,000. Without some proof  both of their intent and the attendant  circumstances of the crime, the $5,000,000 is  speculation, not reasonable certainty.


10
The concept of reasonable certainty does not  permit speculation, but it also does not require  absolute certainty. The Guidelines, while  cautioning strongly against speculative findings,  emphasize the need to consider intended conduct  as well as completed conduct. In the same  application note quoted by the defendants, the  Guidelines remind the court that "[i]n an  attempted theft, the value of the items that the  defendant attempted to steal would be  considered." U.S.S.G. sec. 2X1.1 application note  2. Furthermore, the firearms guideline tells the  court to "count only those firearms that were  unlawfully sought to be obtained." U.S.S.G. sec.  2K2.1 application note 9. Without speculating,  the sentencing court may accept evidence that a  defendant intended a specific target of a crime  and then assess the actual value of that target,  such as a plan to steal the Mona Lisa. The court  may not assess the value of all paintings in the  Louvre if there was no evidence that the burglar  intended to take any particular painting or even  knew what the museum contained. The latter is  speculation supported only by wish and chance,  while the former is a reasoned attempt to assess  the value of the burglar's target.


11
The trial court found that the evidence showed  the seven defendants specifically intended to  steal fifty or more firearms. The Guidelines  require that the evidence of intended conduct be  "established with reasonable certainty," a  standard that does not invite mathematical  precision. U.S.S.G. sec. 2X1.1(a). Where we find  support in the record for the district court's  finding, we cannot say that it is clearly  erroneous. See United States v. Maggi, 44 F.3d  478, 484 (7th Cir. 1995).


12
Here, there was evidence of the defendants'  intent, their ability to carry out the crime and  the contents of the store. The conspiracy  included seven men who had two trucks and  burglary tools, along with access to shopping  carts and carrying bags. According to their own  testimony, they planned to steal enough guns so  that they could keep two each and sell some  others with the ultimate intention of arming the  members of their street gang. Fetla's manager,  Brian Lobody, testified that the store contained  more than 1,000 guns, including hundreds of  handguns that could be carried easily to the  trucks. Most telling, in his statement following  arrest, Szakacs told federal agents:


13
[W]e were supposed to . . . back the van up [to  the loading docking] you know, turn the lights  off, . . . open up the back door and just start  loading. You know how they have the big cases of  the handguns? . . . We are supposed to carry  those out and put them into the van. And we were  suppose to load all that . . . whatever bullets  we can get, clips we can get, shotguns, rifles,  we are supposed to grab everything that we could.


14
To qualify for the six-level enhancement, the  seven defendants needed to carry only an armload  of guns each, yet their plan was to grab  everything that they could lay their hands on and  load up the trucks. This is more than the  evidence needed to establish with reasonable  certainty that the conspiracy involved fifty or  more firearms. The district court's enhancement  in this regard is correct.

B.  Use of a Firearm
1.  The Stolen Firearms

15
The defendants' sentences also were enhanced  four levels under sec. 2K2.1 because "the  defendant used or possessed any firearm or  ammunition in connection with another felony  offense," the other felony offense being the  state law crime of conspiracy to commit burglary.  U.S.S.G. sec. 2K2.1. The government contends that any federal offense (in this case, conspiracy to  steal firearms from a licensed dealer) which  includes conduct that can be characterized as a  state law offense (here, conspiracy to commit  burglary) qualifies for the enhancement. What  makes this case difficult is that the state law  offense and the federal offense were essentially  the same crime. Burglary is the entering of a  building with the intent to commit a felony, see  Hossman v. State, 482 N.E.2d 1150, 1154 (Ind.  App. 1985), and the felony here of course was the  theft of firearms. This presents an issue of  first impression for this Court: Does a state law  crime that occurs simultaneously with a federal  weapons crime qualify as "another felony offense"  for purposes of the enhancement under sec.  2K2.1(b)(5)?


16
Although new to us, the issue has been  addressed by the Fifth and Sixth Circuits with  divided results. See United States v. McDonald,  165 F.3d 1032, 1036-37 (6th Cir. 1999); United  States v. Sanders, 162 F.3d 396, 399-402 (6th  Cir. 1998); United States v. Armstead, 114 F.3d  504, 511-13 (5th Cir. 1997). In Armstead, the  first case to be decided, the defendants broke  into a pawn shop that was licensed to sell  firearms and stole nineteen guns. The defendants  pleaded guilty to stealing firearms from a  licensed dealer, but were also charged by the  State of Texas with burglary. The sentencing  judge applied the four-level enhancement for  possessing a firearm in connection with another  felony based on the state burglary charge.


17
The Fifth Circuit cited two reasons to affirm.  First, it pointed out that the phrase "used or  possessed the firearm . . . in connection with a  crime of violence" in a different Guidelines  provision, see U.S.S.G. sec. 4B1.4(b)(3)(A),  permits an enhancement when a firearm is used in  a contemporaneous crime of violence. See  Armstead, 114 F.3d at 512-13 (citing United  States v. Guerrero, 5 F.3d 868 (5th Cir. 1993)).  Guerrero, however, does not shed much light here.  In Guerrero, the defendant was charged with  possessing a stolen firearm and possession of a  firearm by a felon based on weapons the defendant  procured during a burglary, which is a crime of  violence. 5 F.3d at 869. The court held that "'in  connection with' does not necessarily exclude  possessing the firearms as fruits of the crime  the possessor is contemporaneously committing."  Id. at 872.


18
We do not necessarily disagree with that  reasoning, but the issue for us is what  constitutes another crime, not whether the  firearm offense was connected to the state law  crime. The outcome in Guerrero might be very  different if sec. 4B1.4(b)(3)(A) read "in  connection with another crime of violence," in  which case counting the instant crime of violence  again as a state law crime would be duplicative.  We are concerned with the impermissible double  counting of offense characteristics by the  concurrent description of them as state law  crimes, a danger not raised by guidelines that  direct the court to look at "connected" crimes.  Therefore, we find this rationale to be  unpersuasive.


19
The second reason given by the Armstead court  was that "[n]othing in the Guidelines suggests  that contemporaneous crimes cannot be considered  when enhancing a sentence." Armstead, 114 F.3d at  513. To the extent "contemporaneous" means  "existing or occurring during the same time," we  agree. Webster's III New International Dictionary  491 (3d ed. 1986). In fact, we have regularly  upheld sentences for multiple crimes that  occurred during the same period of time. See,  e.g., United States v. Payton, 198 F.3d 980 (7th  Cir. 1999) (upholding sentence enhancement under  sec. 2K2.1(b)(5) for contemporaneous crimes of  being a felon in possession of a firearm and  possession of a shotgun with intent to use it in  a robbery). Contemporaneous cannot mean the same  crime, however, without denuding the word  "another" of all meaning. Something in the  Guidelines--the word "another"--does suggest that  same offense conduct cannot be characterized as  both a federal crime and a state crime, and in  that respect we disagree with the Armstead court.


20
The Fifth Circuit expressed an additional policy  justification for its holding. Amendment 374 to  the Guidelines says that the "firearms statutes  often are used as a device to enable the federal  court to exercise jurisdiction over offenses that  otherwise could be prosecuted only under state  law." Id. at 513 (quoting U.S.S.G. app. C.,  amend. 374). This purportedly "reflects the  concern for public safety which the Guidelines  sought to achieve." Id. It is unclear how a  jurisdictional hook reflects a concern for public  safety more than any other statute does, but  regardless, that insight does not support the  conclusion that both the jurisdictional tool and  the state law offense were intended to be  punished federally. More naturally, the hook  allows federal prosecutors the justification to  reach criminal conduct that otherwise would be  solely the responsibility of state prosecutors.  It does not necessarily require the double  counting of offense conduct as both federal and  state crimes given the use of the word "another"  in the guideline.


21
Since Armstead, the Sixth Circuit has twice  addressed this issue and expressly disagreed with  the Fifth Circuit's holding. In Sanders, the  defendant pleaded guilty to being a convicted  felon in possession of firearms and knowingly  transporting stolen firearms. Sanders, 162 F.3d  at 397. Sanders and two co-defendants burglarized  a pawn shop and stole seventy-three firearms. His  sentence was enhanced four levels pursuant to  sec. 2K2.1(b)(5) because the burglary could have  been charged as a state law offense. Id. at 400.  The Sixth Circuit reversed, holding that the  "Guidelines do not authorize a major four-level  increase under the instant facts simply because  the state could also have brought a prosecution  for the one and the same burglary." Id.


22
The court offered three reasons for rejecting  Armstead. First, reading the guideline to allow  a state law offense based on the exact same  offense conduct to count as a "another felony  offense" renders "the word 'another' . . .  superfluous, and of no significance to the  application of that provision." Id. Since almost  all federal crimes can also be characterized as  state crimes, the government's reading of  'another felony offense' would permit the  "automatic application of this significant 4  level Guideline enhancement." Id.


23
Second, the Sixth Circuit looked to Application  Note 18 to sec. 2K2.1(b)(5). That provision  states, "'another felony offense' and 'another  offense' refer to offenses other than explosive  or firearms possession or trafficking offenses."  U.S.S.G. sec. 2K2.1(b)(5) application note 18.  The probative value of this note is equivocal.  Burglary is not necessarily a "firearms  possession or trafficking offense;" burglary is  the breaking into and entering a building to  commit a felony. However, the felony in this  burglary was the theft of weapons, which arguably  makes the burglary a "possession or trafficking  offense" in the general sense that the note uses  the phrase. The note refers to "possession and  trafficking offenses" and not to specific  statutory provisions, which suggests a level of  generality in the phrase to indicate that  breaking into and entering a building to steal  weapons would be one of the "possession and  trafficking offenses" excluded from "another  felony offense."


24
Third, the Guidelines differentiate between  base-offense levels and specific-offense  characteristics, and courts should not adjust a  sentence upward based on factors already  reflected in the base-offense level. Since the  Guidelines already account for the theft  behavior, see U.S.S.G. sec. 2K2.1 (covering  "unlawful receipt, possession, or transportation  of firearms"), the Sixth Circuit "declines to  adjust Defendant's offense level upward by four  levels for contemporaneous conduct already  included in the Guideline calculation." Id. at  402. Because almost every weapons crime could  also be charged as a state law offense,  Armstead's reading of the guideline would lead to  a routine four-level enhancement and defeat the  purpose behind the structure to the Guidelines.  See also McDonald, 165 F.3d at 1037 (holding that  an enhancement for stealing firearms during the  burglary of a pawn shop would constitute double  counting and "would thus be contrary to the  guideline's underlying purpose.").


25
The Sixth Circuit did not close the door on all  enhancements based on purported state law crimes,  only crimes that truly constituted double  counting. The court held that state law crimes  that occur contemporaneously to federal weapons  crimes could support enhancements under sec.  2K2.1(b)(5) if there was "a finding of a  separation of time between the offense of  conviction and the other felony offense, or a  distinction of conduct between that occurring in  the offense of conviction and the other felony  offense." Sanders, 162 F.3d at 400. Thus, a  defendant who steals a firearm and then engages  in a shootout with police, robs the liquor store  down the street or files the serial number off  the firearm, could receive an enhancement for  "another felony" because the conduct violates  either a state or federal law.


26
In fact, this has been the way this Court has  applied sec. 2K2.1(b)(5). All six published cases  applying the phrase "another felony offense" have  involved crimes separated in time or by a  "distinction of conduct." See Payton, 198 F.3d at 982 (upholding enhancement for  possession of shotgun and intent to use the  weapon in a robbery); United States v. Santoro,  159 F.3d 318, 319-20 (7th Cir. 1998) (possession  of a firearm by a felon and transferring a  firearm with knowledge it would be used in drug  trafficking); United States v. Patterson, 97 F.3d  192, 195 (7th Cir. 1996) (possession of a firearm  by a fugitive and drug trafficking); United  States v. Gilmore, 60 F.3d 392, 394 (7th Cir.  1995) (possession of a firearm by a felon with  knowledge that they would be used to commit  "another felony offense"); United States v.  Messino, 55 F.3d 1241, 1255-56 (7th Cir. 1995)  (possession of a firearm by a felon and  unlawfully transferring firearms with knowledge  that they would be used to commit crimes); United  States v. Rogers, 46 F.3d 31, 32 (7th Cir. 1995)  (possession of a firearm by a felon with reason  to believe it would be used in another felony  offense). While these cases did not involve  enhancements for state law crimes that were part  and parcel of the federal weapons offense, as the  case at bar does, they do illustrate a much less  strained interpretation of sec. 2K2.1(b)(5) than  that proposed by the government. Our reading of  this section today merely reinforces the  straightforward application of the enhancement  that has been used in this circuit for several  years and rejects the approach represented by the  Armstead court.2


27
The government proposes an elements-based test  that would allow the application of the upward  adjustment for every federal weapons violation  that overlaps with a state law crime so long as  the state crime has at least one element  different from the federal crime. Burglary, which  requires the illegal entry into a building, could  be used to enhance theft of firearms, which does  not require illegal entry, according to this  position. The government does not cite any  authority supporting the adoption of this test,  but simply relies on Armstead. However, even  Armstead did not propose an elements test. While  we do not believe this to be an irrational  approach, the language of the Guidelines does not  compel this reading. More importantly, this test  fails to address the key weakness noted by the  Sanders court. Because nearly every federal  weapons offense could be simultaneously charged  as a state crime, allowing the state crime to  count as "another felony offense" renders that  term superfluous; it could just as easily read  "any felony offense." We do not lightly render a  statute's language a dead letter, and we decline  to do so today.

2.  The Test-Fired Firearm

28
The probation office and the district court  offered an alternate reading of sec. 2K2.1(b)(5),  which counts the firearm that the defendants  test-fired on the way to the rendezvous, rather  than the weapons they conspired to steal, as the  weapon used "in connection with another felony."  However, the government rejected this  interpretation, and the government argued (as  discussed in the preceding section) that only the  weapons that were the object of the firearms  conspiracy count toward the sec. 2K2.1(b)(5)  adjustment. We accept the government's position,  and following the reasoning in Sanders, we will  vacate the four-level sentence enhancement for  use of a weapon in another felony offense.

C.  Noble's Sentencing

29
Defendant Noble, the supposed "governor" of this  Gangster Disciples troop, appeals the use of  hearsay testimony at his sentencing hearing.  Specifically, he challenges the district court's  decision to permit a federal agent to testify  based on her knowledge of other crimes in which  Noble had been involved. The agent gleaned much  of this information from written summaries of  police investigations and interviews with co-  defendants who were not present in court. Noble  did not object to this testimony at sentencing,  so we review only for plain error. See United  States v. Olano, 507 U.S. 725, 731 (1993). The  Supreme Court has noted that plain errors must be  both plain and errant, see id. at 731, but more  than that, they must affect substantial rights,  see Fed. R. Crim. P. Rule 52(b), and "seriously  affect the fairness, integrity or public  reputation of judicial proceedings." Olano, 507  U.S. at 732.


30
At the sentencing hearing, Bureau of Alcohol,  Tobacco and Firearms Special Agent Cynthia  Carroll testified about Noble's participation in  another theft of firearms from an Indiana  firearms dealer, this one in Merrillville, a town  near Schererville. Carroll had personally  interviewed the Merrillville store's licensee and  reviewed the co-defendants' statements, which  were against their own interest, and police  reports regarding that crime. Noble was given  advance notice that the government intended to  use this hearsay evidence and a full opportunity  to cross-examine Carroll, which we have indicated  is important to promoting the fairness of the  proceeding. See United States v. Johnson, 997  F.2d 248, 254 (7th Cir. 1993).


31
The admission of the particular hearsay evidence  at Noble's sentencing was neither errant nor  seriously affected the fairness of the proceeding  since all indications were that the evidence was  reliable and corroborated. The Sentencing  Guidelines expressly permit the use of hearsay  evidence that has "sufficient indicia of  reliability to support its probable accuracy."  U.S.S.G. sec. 6A1.3; see United States v. Burke,  148 F.3d 832, 836 (7th Cir. 1998); United States  v. Anaya, 32 F.3d 308, 311 (7th Cir. 1994);  United States v. Morales, 994 F.3d 386, 389 (7th  Cir. 1993). We have previously allowed written  summaries of an agent's interviews with witnesses  and the defendant to be used at sentencing, see  United States v. Gerstein, 104 F.3d 973, 978 (7th  Cir. 1997), as well as an agent's testimony based  on police reports and other forms of out-of-court  testimony. See United States v. Francis, 39 F.3d  803, 806, 809-11 (7th Cir. 1994).


32
Statements against penal interest have long been  considered reliable enough for use at trial under  the Federal Rules of Evidence, see Fed. R. Evid.  804(b)(3), so we cannot say that they are too  unreliable for use at sentencing when the Federal  Rules do not apply. Furthermore, the statements  do not stand alone; they are corroborated by  police reports and Carroll's own interview with  the licensee of the Merrillville store. Finally,  there has been no indication nor even an  assertion at sentencing or on appeal that the  hearsay was in any way inaccurate or misleading.  Therefore, it was not plain error to allow  Carroll to testify based on this information.


33
Noble also argues that enhancing his sentence  based on three different specific offense  elements constituted "impermissible double  counting." Noble received sentence enhancements  pursuant to U.S.S.G. sec.sec. 2K2.1(b)(1), 2K2.1  (b)(4) and 2K2.1(b)(5). This section requires  enhancements for intending to steal fifty or more  firearms, possessing firearms with stolen serial  numbers and using a firearm in connection with  another offense, respectively. As the government  correctly notes, the Guidelines indicate that  enhancements for specific offense characteristics  "are cumulative (added together) unless the  guideline specifies that only the greater (or  greatest) is to be used." U.S.S.G. sec. 1B1.2  application note 4. Nothing in sec. 2K2.1  suggests that only the greatest of the three  enhancements should be used, and this court can  see no reason why that would be so. The facts  supporting each adjustment are not the same, and  impermissible double counting exists only when  two enhancements are premised on "identical  facts." See United States v. Haines, 32 F.3d 290,  293 (7th Cir. 1994). Here the facts relate to  Noble's intent to steal a certain number of  firearms, possession of (different) firearms that  had stolen serial numbers and using a (still  different) weapon in connection with the offense.  This reflects three different descriptions of  different offense conduct, not a different  description of the same offense conduct.

III.  Conclusion

34
For the foregoing reasons, we affirm the upward  adjustment of the defendants' sentences for  crimes involving fifty or more weapons, but  vacate the four-level increase for using a weapon  in connection with another felony offense. The  cases are remanded to the district court for re-  sentencing consistent with this opinion.



Notes:


1
 Christopher Hicks and James Blanton were indicted  with the five appellants and pleaded guilty, but  did not appeal their sentences.


2
 The Guidelines grouping rules, see U.S.S.G. sec.  3D1.2, provide additional aid in determining the  Sentencing Commission's definition of "another  offense." Offenses that have the same harm and  victim are supposed to be grouped on the theory  that this kind of overlap should not result in  double counting for purposes of punishment. See  United States v. Dawson, 1 F.3d 457, 461-64 (7th  Cir. 1993); United States v. Bruder, 945 F.2d  167, 170-71 (7th Cir. 1991). This implies that an  offense that would be grouped (if all were under  federal law) cannot be treated as "another  offense" with a four-level increase. The state  law burglary offense would undoubtedly be grouped  under the criteria of sec. 3D1.2, strongly  suggesting that it should not be counted as  another offense for purposes of sec. 2K2.1.